Title: From George Washington to William Crane, 16 September 1780
From: Washington, George
To: Crane, William


                        
                            Sir
                            Head Quarters Bergen County 16th Sepr 1780
                        
                        Major Genl Lincoln is to have a conference with Major Genl Phillips at Elizabeth Town on Tuesday the 19th
                            instant. The Vessel in which Genl Phillips comes to Elizabeth town is to remain there during the conference and to be
                            considered as a Flag. You are to observe that there is no stipulation for a cessation of hostilities during this
                            conference, you are therefore to keep as much upon your guard as at any other time. I am &c.

                    